Conrord, P. J. A. D.,
Temporarily Assigned, concurring. I am in accord with the conclusion of the Court that N. J. S. A. 2A:107-1, under which defendant was convicted, is void as unconstitutionally vague, overbroad and discriminatory, read, as it must be, with N. J. S. A. 2A:107-3 and -1, which sections qualify it. I thus concur in the reversal of the convictions and in the Court’s opinion to that extent.
I do not, however, concur in so much of the opinion of the Court as may be understood to reflect the view that defendant’s present conduct in relation to the flag could not be validly proscribed by an appropriately drawn statute. I would refrain from an expression of opinion to that effect, as I do not regard that issue as necessarily tendered here, and deem it an important one determination of which ought to await its presentation in the context of a charge of violation of a statute which did nothing more than simply proscribe the public display of an American Elag the face of which contained extrinsic matter of any kind. Cf. Commonwealth v. Janoff, 439 Pa. 212, 266 A. 2d 657 (Sup. Ct. 1970); Halter v. Nebraska, 205 U. S. 34 (1907). When and if that narrow issue is ever presented a question will arise as to whether the State does not have a substantial govern*293mental interest in preservation of the public prospect of the historic, unmarked American Elag, as the ideologically neutral and universally recognized symbol of the nation’s identity, cf. dissent of Justice Fortas in Street v. New York, 394 U. S. 576, 616-17 (1969); Goguen v. Smith, 343 F. Supp. 161, 165 (D. Mass. 1972), sufficient to outweigh Eirst Amendment objections based upon the limited impairment of expression of those who would still be free to affix and display any message or symbol to, alongside or in association with the flag1 but would only be forbidden to display it if physically defaced. See Parker v. Morgan, 322 F. Supp. 585, 588, 590, 592-594 (W. D. H. C. 1971); Hoffman v. United States, 445 F. 2d 226, 229 (D. C. Cir. 1971). I think it preferable to withhold any intimation of opinion on that question in this case for the reasons stated above and in view of the amplitude of the grounds for nullifying N. J. S. A. 2A:107-1 as it stands.
Coneobi), P. J. A. D., concurs in result.
For reversal — Chief Justice Weintkaub, and Justices Jacobs, Hall, and Mountain, and Judges Coneoed, Sullivan and Lewis — 7.
For affirmance — Hone.

 I would agree that on the authority of the eases cited in the Court’s opinion so much of the act as proscribes appending, annexing or affixing' any (non-commercial) words, mark or design to the flag, as distinguished from placing same upon the face of the flag proper, is vulnerable on First Amendment grounds. For example, in recent months thousands of decals of the flag with annexed messages of one or another view of the Vietnam War have been placed on automobiles. I regard this activity as substantially different, in a First Amendment sense, from using the flag as writing material for inscription of the same messages, whether or not the messages are “patently communicative” or “patently patriotic.” As indicated above, the question of the State’s power to forbid the latter should not be foreclosed by the present opinion of the Court.